DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 2016/0261829 A1) in view of Suh et al. (US 2015/0132980 A1)

 	As of Claim 1: Tally teaches a moving unit comprising: a main body; a clamp for securing the moving unit to the main body (FIGS 1 and 2 and 100;  ¶0027); and an access port, wherein a position of the clamp against the main body is switchable from at least a first position or a second position, and wherein when the clamp is in the first position(¶0029), the access port 
 	Tally  does not explicitly teach “A monitoring device for attaching a moving unit." as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by Olsson. In particular, Olsson teaches a monitoring device for attaching a moving unit (i.e.,  see ¶0108) as recited in present claimed invention.
In view of the above, having the system of  Olsson  and given the well-established teaching of Suh, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the system of  Tally as taught by Olsson, since Tally state that such modification would provide wide angle/panoramic images and/or video of the interior of pipes or other cavities using multiple imaging and illumination modules (¶0002 of Olsson)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Olsson (US 2016/0261829 A1).

 	As of Claim 2: Olsson teaches a  recording device (¶0108) that clamps onto a conveyance structure (¶0125,0128 capturing interior of a pipe).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 2016/0261829 A1) in view of Suh et al. (US 2015/0132980 A1)
 	As of Claim 3: Olsson  does not explicitly teach “the recording device is secured to the conveyance structure using a door with a latch." as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by Suh. In particular, Suh teaches the recording device is secured to the conveyance structure using a door with a latch (i.e.,  FIG. 2, LATCH 20 and see ¶0020) as recited in present claimed invention.
In view of the above, having the system of  Olsson  and given the well-established teaching of Suh, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the system of  Olsson as taught by Suh, since Suh state that such modification would provide an alternative card removal mechanism that does not interfere with the functions of the portable electronic device, the memory card, or the peripheral interface card (See Suh ¶0007).	

As of Claim 4: Olsson in view of Suh further teaches the door provides protection for access ports located on the recording device when the door is in a closed position (See Suh ¶0039).
 As of Claim 5: Olsson in view of Suh further teaches the door latches using a spring pin or a ball detent (See Suh ¶0039).


Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 2016/0261829 A1) in view of Suh et al. (US 2015/0132980 A1), and further in view of Tally et al. (US 2017/0146154 A1).

 	As of Claim 6: Olsson in view of Suh  does not explicitly teach “the door latches using a draw latch." as recited in present claimed invention.
 	Tally further  teaches the door latches using a draw latch (i.e.,  see ¶0044) as recited in present claimed invention.
In view of the above, having the protective door of Olsson in view of Suh and given the well-established teaching of Tally, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the system of Olsson in view of Suh as taught by Tally, since Tally state that such modification would provide may provide a more secure attachment to the external structure. (See Tally ¶0064).

 	As of Claim 7: Olsson in view of Suh, and further in view of Tally teaches  the door latches using an elastomeric latch (See Tally ¶¶0034,0044,0064).

As of Claim 8: Olsson in view of Suh, and further in view of Tally further teaches the door latches using an integrated sprung or flexible member on the door that mates to a slot or recess in a housing of the recording device (See Suh ¶0038,0040,0042 and Tally ¶0044,0064).


 	As of Claim 9: Olsson in view of Suh, and further in view of Tally further teaches a mechanism on a clamping end of the door enables accommodating different conveyance structure diameters(See Tally ¶¶0039,0034,0044,0064). 

 	As of Claim 10: Olsson in view of Suh, and further in view of Tally teaches the mechanism is an elastomer (Tally ¶¶0034,0044,0064).

 	As of Claim 11: Olsson in view of Suh, and further in view of Tally teaches the mechanism is a deformable end-effector (Tally ¶¶0034,0044,0064).

 	As of Claim 12: Olsson in view of Suh, and further in view of Tally teaches the mechanism uses a spring or other flexible design (See Suh ¶0038,0042 and Tally ¶¶0034,0044,0064).

 	As of Claim 13: Olsson in view of Suh, and further in view of Tally teaches the recording device uses a hardened, knurled, or textured end-effector to provide resistance to radial and axial movement along the conveyance structure (Tally ¶¶0034,0044,0064).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697